UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

THE LEGACY AGENCY, INC.,
Petitioner, 20-ev-5771 {JGK)
- against - ORDER

BRODIE SCOFFIELD, MEGHAN WHELAN, and
CHRIS AMEZQUITA,

Respondents.

 

JOHN G. KORLTL, District Judge:

As discussed during oral argument held on July 9, 2021, by
July 23, 2021, the parties and amicus MLBPA should file their
supplemental submissions regarding this Court’s jurisdiction
under 28 U.S.C. §§ 1332{a) and 1367(a) and 28 U.S.C. § 1331 and

29 U.S.C. § 185. Responses, if any, are due July 30, 2021.

S0 ORDERED.

Dated: New York, New York

July 9, 2021 aotN .

 

\ ~/John G. Koeltl
United States District Judge

 
